 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00012-MCE
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                        v.                           ORDER
14   GUILLERMO JOSE LEON RAMIREZ,                      DATE: March 14, 2019
     aka “Memo,”                                       TIME: 10:00 a.m.
15   aka “Pancho,” and                                 COURT: Hon. Morrison C. England, Jr.
     WILLIAM LEE VOLLENDROFF,
16
                                Defendants.
17
18
19                                            STIPULATION
20         1.     By previous order, this matter was set for status on March 14, 2019.
21         2.     By this stipulation, defendants now move to continue the status conference until May 2,
22 2019, and to exclude time between March 14, 2019, and May 2, 2019, under Local Code T4.
23         3.     The parties agree and stipulate, and request that the Court find the following:
24                a)      The government has represented that the discovery associated with this case
25         includes, for each defendant, more than 100 pages of written discovery, as well as numerous
26         audio and video files and spreadsheets of calls and text messages. All of this discovery has been
27         either produced directly to counsel and/or made available for inspection and copying.
28

      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendants desire additional time to review this discovery, to consult

 2         with their clients, and to otherwise prepare for trial.

 3                 c)      Counsel for defendants believe that failure to grant the above-requested

 4         continuance would deny them the reasonable time necessary for effective preparation, taking into

 5         account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8         case as requested outweigh the interest of the public and the defendant in a trial within the

 9         original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11         et seq., within which trial must commence, the time period of March 14, 2019 to May 2, 2019,

12         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13         because it results from a continuance granted by the Court at defendant’s request on the basis of

14         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15         of the public and the defendant in a speedy trial.

16 / / /
17 / / /
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: March 11, 2019                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ DAVID W. SPENCER
 9                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
10
11
     Dated: March 11, 2019                                   /s/ Hannah R. Labaree
12                                                           Hannah R. Labaree
                                                             Counsel for Defendant
13                                                           GUILLERMO JOSE LEON RAMIREZ
     Dated: March 11, 2019                                   /s/ Olaf W. Hedberg
14                                                           Olaf W. Hedberg
                                                             Counsel for Defendant
15                                                           WILLIAM LEE VOLLENDROFF
16
17                                                   ORDER
18          IT IS SO ORDERED.
19 Dated: March 13, 2019
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
